Title: To Thomas Jefferson from Samuel A. Otis, 13 June 1793
From: Otis, Samuel A.
To: Jefferson, Thomas


Philadelphia, 13 June 1793. This morning he received an application from his son Samuel A. Otis to the President asking for the consulship at Saint-Domingue. As the business concerns TJ’s department, his support will oblige him and his son, who served his apprenticeship in Cap-Français, knows the country’s language and modes of doing business, and is esteemed and generally applied to by Eastern merchants who trade there, to whom, and to any French residents of the Cap, TJ is referred for further information. To escape the intolerable  weather he intends to travel to the eastward in a few days and will gladly execute any commission for TJ.
